11TH COURT OF APPEALS
                                  EASTLAND, TEXAS
                                      JUDGMENT

Iver Gardea Ramirez,                             * From the 385th District
                                                   Court of Midland County,
                                                   Trial Court No. CR38364.

Vs. No. 11-14-00044-CR                           * April 3, 2014

The State of Texas,                              * Per Curiam Memorandum Opinion
                                                   (Panel consists of: Wright, C.J.,
                                                   Willson, J., and Bailey, J.)

     This court has considered Iver Gardea Ramirez’s motion to dismiss his appeal and
concludes that the motion should be granted. Therefore, in accordance with this
court’s opinion, the appeal is dismissed.